DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
3. 	Claims 1-4, 6, 8-12, 14-17 and 19-24 are pending upon entry of amendment filed on 12/23/19.

Claims 1-4, 6, 8-9, 23 and 24 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 10-12, 14-17 and 19-22 are under consideration in the instant application.

4.	Claim 11 is being depended on withdrawn claim 2.  Appropriate correction is required

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 10-12, 14-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2011/0059142 (of record) for the reasons set forth in the office action mailed on 10/22/20.

The ‘142 publication teaches preparation of nanoparticles adding hydrophobic ion paring agent (HIP, e.g. BCA, [0097]) monomers to organic phase to form PBCA polymers (Examples 1-4).  The polypeptide including antibody is being added to PBCA and the emulsion was prepared at pH 3.05 ([150]) and pH is increased to allow polymerization at pH 7 (Example 6). 

The antibody includes antigen binding fragments and dimers (Example 8). Note the polymer matrix includes poly-butylcyanoacrylate (p. 30, examples, Claims 1-20).  The stabilizer includes polysorbate ([101]) and pH for HIP and hydrophilic organic solvents reaction includes anywhere from 7 or higher, pH= 4 or less if HIP is anionic ([0090-0092]).  Therefore, the reference teachings anticipate the claimed invention.

Applicant’s response filed on 4/22/21 have been fully considered but they were not persuasive.

Applicant has asserted that the ‘142 publication fails to teach all the limitations of the claimed invention.  Applicant has further asserted that the methods of the ‘142 publication is different from the claimed invention as the timing of antibody addition differs from the claimed invention and the ‘142 publication fails to teach step vi) of the claimed invention. 

Applicant has asserted that the antibody of the claimed method is added after accelerating the polymerization by increasing pH.


The mixing monomers and polymerization were done in Example 6 and spontaneously increase pH by adding PBS (pH 7.2) to acidic pH of 2 would result increase of pH.  

In addition, step (vi) is disclosed in Example 11 as the nanosphere containing dAb was delivered to brain in the mouse and uptake is achieved via receptor/target polypeptide.  The claimed method does not require addition of “targeting peptide” as a part of nanosphere but readable upon any polypeptide on the targeting cell, the delivery of the nanosphere to a target site meets the asserted limitation.  Therefore, unless specifying the critical condition that differentiate the claimed method from the prior art, the teachings of the reference remains anticipated and the rejection is maintained.

9.	No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
July 1, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644